             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                        5:17-CV-108-MR

ARTHUR LEE GIVENS BEY, IV,                       )
                                                 )
                         Plaintiff,              )
                                                 )           ORDER
v.                                               )
                                                 )
FNU MURRAY, ROBERT HAMILTON,                     )
JOHNNY NICHOLS, FNU HARRINGTON                   )
                                                 )
                      Defendants.                )
__________________________________               )

      This matter is before the undersigned following the Order of the District

Court referring this case for a judicial settlement conference. Doc. 58.

      A judicial settlement conference is set for Wednesday, October 28, 2020

beginning at 2:00 p.m.

      The conference will be conducted by telephone. Call-in information will

be provided to the parties by separate communication.

      Plaintiff shall participate in the conference from Scotland Correctional

Institution, Plaintiff’s present place of incarceration. Scotland Correctional

Institution shall ensure that the necessary accommodations are made to allow

Plaintiff to participate in the settlement conference.

      Defendant Hamilton and his counsel may participate in the conference

from any location they deem appropriate, provided that Defendant and his




        Case 5:17-cv-00108-MR Document 59 Filed 10/23/20 Page 1 of 2
counsel participate using a single conference line. Further, in accordance with

this district’s Local Civil Rule 16.3(d)(2), a person with full authority (not

including counsel of record) to settle all pending claims must also participate

in the conference on behalf of Defendant, to the extent Defendant himself does

not have such authority. Any such person shall also participate using the same

conference line as Defendant and his counsel.

      The Clerk is respectfully directed to transmit a copy of this Order to

Pamela Locklear and Trina Williams at Scotland Correctional Institution.

      It is so ordered.




                                Signed: October 22, 2020




                                        2

        Case 5:17-cv-00108-MR Document 59 Filed 10/23/20 Page 2 of 2
